Citation Nr: 0945522	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-21 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a rating decisions dated in 
March 2005 and March 2007 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2009).  38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f).

Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.  Although the Veteran has provided a 
picture of a Bronze Star Medal, his service personnel records 
do not show an award, decoration or citation that would allow 
the Board to concede combat experience.  

The Veteran's service personnel records show that the Veteran 
served as a cannoneer in Vietnam from December 1970 to 
November 1971 as part of Battery C, 1st Battalion, 14th 
Artillery.  While being a cannoneer in Vietnam during a war 
would tend to indicate there is a possibility that the 
Veteran participated in outgoing gunfire, this alone does not 
establish that he was engaged in an actual fight with the 
enemy.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (a 
Veteran's military specialty of cannoneer did not demonstrate 
that his duties exposed him to a more than ordinary stressful 
environment), see also VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000).  

As the Veteran's service records do not confirm that the 
Veteran was engaged in combat with the enemy; the record must 
contain service records or other evidence to corroborate the 
Veteran's statements.  See Moreau v. Brown, 9 Vet. App. 389, 
394 (1996).

The Veteran has identified various stressful incidents. (1) 
He reported that on his first night there, his unit (at Chu 
Lai) was hit with mortars and small arms fire and that two 
infantry soldiers were killed.  (2) He reported that after a 
fire mission, he had to go out and take a body count.  (3) He 
reported witnessing a dead Vietnamese girl in her mother's 
arms and that her leg had been blown off.  (4) The Veteran 
reported that several times they would have misfires on the 
105 Howitzers and that everyone would have to hurry out of 
the pit except for the loader and the gunner, and that he was 
the loader who had to get the defective round out of the 
Howitzer.  The Veteran likened this to playing Russian 
roulette.  (5) He also reported that in July 1970, his unit 
was again hit with mortar fire and that he had to jump out of 
his bunker because the rounds were coming in too close. 

Medical evidence of record shows that the Veteran has a 
current diagnosis of PTSD related to his Vietnam experiences.  
During the course of his VA treatment, the Veteran described 
his stressors of incoming mortar rounds and having to do body 
counts after firefights.  

In view of the Veteran's current diagnosis of PTSD, the Board 
finds that verification of the Veteran's stressor of income 
mortar rounds must be requested from the U.S. Army and Joint 
Services Records Research Center (JSRRC).  It should be 
determined if the Veteran's unit came under mortar attack or 
artillery fire shortly after the Veteran arrived in Vietnam 
and in July 1970.

The Board notes that some of the Veteran's reported stressors 
are anecdotal in nature and are not capable of verification.  
The Veteran's reported stressor of seeing a dead Vietnamese 
child is not capable of verification. In addition, absent 
names, the Veteran's report of two infantry soldiers being 
killed is not verifiable.  In addition, the Veteran has not 
provided details regarding this incident including his 
proximity to the soldiers or to the incident in which they 
were killed.

The Veteran should be afforded an opportunity to submit 
additional evidence in support of his claim particularly with 
respect to the claimed stressors for which he has not 
provided sufficient information to submit to JSRRC.  Then any 
additional development as deemed necessary should be 
undertaken.  If the evidence shows that the Veteran has a 
verified stressor, the Veteran should be scheduled for a VA 
examination.

With respect to the Veteran's claim for increased rating for 
hearing loss, the Veteran contends that his symptoms are more 
severely disabling than reflected by the currently assigned 
disability evaluation and warrant a higher rating.  He 
presented testimony in June 2009 that his hearing had 
worsened since his last VA examination.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that 
the Veteran last had a VA examination for compensation and 
pension purposes in February 2008.  Thus, the Veteran should 
be provided an opportunity to report for a current VA audio 
examination to ascertain the current severity of his service-
connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and 
afforded the opportunity to provide 
specific information about the stressful 
events he claims caused his PTSD, 
including the dates, unit of assignment 
at the time of the claimed stressor, and 
the names of any service members who were 
also involved in the claimed events.

2. Thereafter, regardless of whether the 
Veteran responds to the request for 
specific information, the RO should 
forward all of the Veteran's stressor 
information, to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
so that it can provide any information 
based on a review of unit or other 
records that might corroborate the 
stressors claimed by the Veteran. 

An attempt should be made to verify if 
the Veteran's unit came under mortar 
attack or artillery fire in 
November/December 1970 and July 1970.  
The Veteran was stationed with the C 
Battery 1st Battalion, 14th Artillery.  
If referral to JSRRC or other pertinent 
sources is unsuccessful, the Veteran 
should be advised to submit alternate 
forms of evidence to support his claim of 
service connection for PTSD.  All 
attempts to obtain the records should be 
documented in the claims file.

3. After all available evidence has been 
associated with the claims file, if it is 
determined that a VA examination is 
necessary, the Veteran should be afforded 
such.  The claims folder should be made 
available to the examiner for review.  
The examiner should determine if the 
Veteran's currently diagnosed PTSD is at 
least as likely as not a result of a 
verified stressor.  The examiner should 
provide a complete rationale for his or 
her opinion with references to the 
evidence of record.

4.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his bilateral hearing loss.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.    

5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


